SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09335 SCHAWK, INC. (Exact name of Registrant as specified in its charter) Delaware 66-0323724 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois (Zip Code) (Address of principal executive office) 847-827-9494 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act). Yeso No þ The number of shares of the Registrant’s Common Stock outstanding as of October 28, 2011 was 25,667,316. SCHAWK, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2011 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the three and nine-months ended September 30, 2011 (unaudited) and September 30, 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the nine-months ended September 30, 2011 (unaudited) and September 30, 2010 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II OTHER INFORMATION Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 31 Signatures 32 Ex-31.1 Section 302-Certification of Chief Executive Officer Ex-31.2 Section 302-Certification of Chief Financial Officer Ex-32 Section 906-Certification of Chief Executive Officer and Chief Financial Officer 2 T Table of Contents PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Schawk, Inc. Consolidated Balance Sheets (In thousands, except share amounts) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, less allowance for doubtful accounts of $1,717 at September 30, 2011 and $1,525 at December 31, 2010 Inventories Prepaid expenses and other current assets Income tax receivable Deferred income taxes Total current assets Property and equipment, less accumulated depreciation of $107,938 at September 30, 2011 and $105,342 at December 31, 2010 Goodwill, net Other intangible assets, net: Customer relationships Other Deferred income taxes Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Trade accounts payable $ $ Accrued expenses Deferred income taxes Income taxes payable Current portion of long-term debt Total current liabilities Long-term liabilities: Long-term debt Deferred income taxes Other long-term liabilities Total long-term liabilities Stockholders’ equity: Common stock, $0.008 par value, 40,000,000 shares authorized, 30,684,172 and 30,506,252 shares issued at September 30, 2011 and December 31, 2010, respectively; 25,627,504 and 25,761,334 shares outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated comprehensive income, net Treasury stock, at cost, 5,056,668 and 4,744,918 shares of common stock at September 30, 2011 and December 31, 2010, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 3 Table of Contents Schawk, Inc. Consolidated Statements of Operations (Unaudited) (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Business and systems integration expenses 85 Multiemployer pension withdrawal expense Acquisition integration and restructuring expenses Foreign exchange loss Impairment of long-lived assets Operating income Other income (expense) Interest income 4 15 43 31 Interest expense ) Income before income taxes Income tax provision (benefit) ) Net income $ Earnings per share: Basic $ Diluted $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted Dividends per Class A common share $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 4 Table of Contents Schawk, Inc. Consolidated Statements of Cash Flows Nine Months Ended September 30, 2011 and 2010 (Unaudited) (In thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization Impairment of long-lived assets Insurance settlement ) Non-cash restructuring charge Amortization of deferred financing fees Stock based compensation expense Loss realized on sale of property and equipment 12 Changes in operating assets and liabilities, net of acquisitions: Trade accounts receivable Inventories ) ) Prepaid expenses and other current assets ) ) Trade accounts payable, accrued expenses and other liabilities ) ) Income taxes payable ) ) Net cash provided by operating activities Cash flows from investing activities Proceeds from sales of property and equipment Proceeds from insurance settlement Purchases of property and equipment ) ) Acquisitions, net of cash acquired ) Other 11 Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of long-term debt Payments of long-term debt, including current maturities ) ) Payment of deferred financing fees (7 ) ) Cash dividends ) ) Purchase of common stock ) Issuance of common stock Net cash used in financing activities ) ) Effect of foreign currency rate changes Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The Notes to Consolidated Financial Statements are an integral part of these consolidated statements. 5 Table of Contents Schawk, Inc. Notes to Consolidated Financial Statements (Unaudited) (In thousands, except per share data) Note 1 – Significant Accounting Policies The significant accounting policies of Schawk, Inc. (“Schawk” or the “Company”) are included in Note 1 to the consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 (“2010 Form 10-K”). There have been no material changes in the Company’s significant accounting policies since December 31, 2010, except as follows: Derivative Financial Instruments. During 2011, the Company executed several forward contracts, designated as fair value hedges, to mitigate foreign exchange rate exposure. The derivative fair value gains or losses from these fair value hedges is recorded in the Consolidated Statements of Operations. See Note 14 – Derivative Financial Instruments for further discussion. Multiple-Deliverable Revenue Arrangements. On January 1, 2011, the Company prospectively adopted the accounting standards update regarding revenue recognition for multiple deliverable arrangements. These amendments allow a vendor to allocate revenue in an arrangement using its best estimate of selling price if neither vendor specific objective evidence nor third party evidence of selling price exists. The adoption of this standard will potentially result in accelerated revenue recognition for some elements of certain multiple deliverable contracts of the Company. The adoption of this standard update, for the first three quarters of 2011, did not have a significant impact on the Company’s consolidated financial position and results of operations in the period of adoption. Adoption impacts in future periods will vary based upon the nature and volume of new or materially modified transactions but are not expected to have a significant impact on sales. Interim Financial Statements The unaudited consolidated interim financial statements of the Company have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Certain previously reported immaterial amounts have been reclassified to conform to the current-period presentation. In the opinion of management, all adjustments necessary for a fair presentation for the periods presented have been recorded. These financial statements should be read in conjunction with, and have been prepared in conformity with, the accounting principles reflected in the Company’s consolidated financial statements and the notes thereto for the three years ended December 31, 2010, as filed with its 2010 Form 10-K. The results of operations for the three and nine-month periods ended September 30, 2011 are not necessarily indicative of the results to be expected for the full fiscal year ending December 31, 2011. Recent Accounting Pronouncements In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-09, Compensation- Retirement Benefits- Multiemployer Plans (Subtopic 715-80). The amendments in ASU 2011-09 increase the quantitative and qualitative disclosures an employer is required to provide about its participation in significant multiemployer plans that offer pension and other postretirement benefits. The ASU’s objective is to enhance the transparency of disclosures about (1) the significant multiemployer plans in which an employer participates, (2) the level of the employer’s participation in those plans, (3) the financial health of the plans, and (4) the nature of the employer’s commitments to the plans. This guidance requires that employer’s required contribution to the plan for the period be recognized as pension or postretirement benefit cost and that any contributions due as of the reporting date be recognized as a liability. The ASU requires employers to disclose a narrative description of the nature of the multiemployer pension plans and information about the employer’s participation in the plans. This description should indicate how risks of participating in the plans differ from those for a single-employer plan. For each “individually significant” multiemployer pension plan, the employer must present both qualitative and quantitative information (e.g., the plan’s legal name, details about contributions made, and the nature and effect of matters affecting the comparability of contributions) in a tabular disclosure. An employer that is not able to provide some of the quantitative information required by the ASU must disclose (1) what information has been omitted and (2) why it could not obtain the information. The amendments are effective for fiscal years ending after December 15, 2011. The disclosures provided in the Company’s notes to the financial statements will change upon adoption for the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. In September 2011, the FASB issued ASU No. 2011-08, Intangibles- Goodwill and Other (Topic 350). The amendments in ASU 2011-08 amend the guidance in FASB Accounting Standards Codification (“ASC”) 350-20 on testing goodwill for impairment. Under the revised guidance, entities testing goodwill for impairment have the option of performing a qualitative assessment before calculating the fair value of the reporting unit (i.e., step 1 of the goodwill impairment test). If entities determine, on the basis of qualitative factors, that the fair value of the reporting unit is more likely than not less than the carrying amount, the two-step impairment test would be required. The ASU does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to test goodwill annually for impairment. In addition, the ASU does not amend the requirement to test goodwill for impairment between annual tests if events or circumstances warrant; however, it does revise the examples of events and circumstances that an entity should consider. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted. The adoption of this standard did not have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220). The amendments in ASU 2011-05 require companies to present items of net income, items of other comprehensive income (“OCI”) and total comprehensive income in one continuous statement or two separate but consecutive statements. Companies will no longer be allowed to present OCI in the statement of stockholders’ equity. Reclassification adjustments between OCI and net income will be presented separately on the face of the financial statements. The amendments in ASU 2011-05 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The adoption of this standard will be effective January 1, 2012 and the presentation of the Company’s consolidated financial statements will change upon adoption. 6 Table of Contents In December 2010, the FASB issued ASU No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations (a consensus of the FASB Emerging Issues Task Force). The amendments in ASU 2010-29 specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combinations that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. It also expands the supplemental pro forma disclosures under ASC 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The amendments in ASU 2010-29 are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual period beginning on or after December 15, 2010. Early adoption is permitted. The adoption of this standard effective January 1, 2011 did not have a material impact on the Company’s consolidated financial statements. In December 2010, the FASB issued ASU No. 2010-28, Intangibles - Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts (a consensus of the FASB Emerging Issue Task Force). ASU 2010-28 amends the criteria for performing Step 2 of the goodwill impairment test for reporting units with zero or negative carrying amounts and requires performing Step 2 if qualitative factors indicate that it is more likely than not that a goodwill impairment exists. The amendments in ASU 2010-28 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. The adoption of this standard effective January 1, 2011 did not have a material impact on the Company’s consolidated financial statements. In January 2010, the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820) Improving Disclosures about Fair Value Measurements. The amendments in ASU 2010-06 add additional disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2 and 3. The amendment is effective for interim and annual periods beginning after December 15, 2009; except for the requirement to separately disclose amounts in the Level 3 rollforward on a gross basis, which is effective for interim and annual periods beginning after December 15, 2010. Early application is permitted. The adoption of this standard effective January 1, 2011 did not have a material impact on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU No. 2009-13, Revenue Recognition (Topic 605) – Multiple-Deliverable Revenue Arrangements, and ASU No. 2009-14, Software (Topic 985) – Certain Revenue Arrangements That Include Software Elements. As summarized in ASU 2009-13, ASC Topic 605 has been amended (1) to provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (2) to require an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence (“VSOE”) or third-party evidence of selling price; and (3) to eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. As summarized in ASU 2009-14, ASC Topic 985 has been amended to remove from the scope of industry specific revenue accounting guidance for software and software related transactions, tangible products containing software components and non-software components that function together to deliver the product’s essential functionality. The accounting changes summarized in ASU 2009-14 and ASU 2009-13 are both effective for fiscal years beginning on or after June 15, 2010, with early adoption permitted. The adoption of these standards effective January 1, 2011 did not have a material impact on the Company’s consolidated financial statements. Note 2 – Inventories The Company’s inventories consist primarily of work-in-process inventory, as well as raw materials and finished goods inventory related to the Company’s Los Angeles print operation.Work-in-process consists primarily of unbilled labor and overhead costs. Raw materials are stated at the lower of cost or market. The majority of the Company’s inventories are valued on the first-in, first-out (FIFO) basis. The remaining inventories are valued using the last-in, first-out (LIFO) method. The Company periodically evaluates the realizability of inventories and adjusts the carrying value as necessary. Inventories consist of the following: September 30, December 31, Raw materials $ $ Work-in-process Finished Goods Less: LIFO reserve ) ) Total $ $ 7 Table of Contents Note 3 – Earnings Per Share Basic earnings per share are computed by dividing net income by the weighted average shares outstanding for the period. Diluted earnings per share are computed by dividing net income by the weighted average number of common shares, including common stock equivalent shares (stock options) outstanding for the period. There were no reconciling items to net income to arrive at income available to common stockholders. The following table details the computation of basic and diluted earnings per common share: Three Months Ended September 30, Nine Months Ended September 30, Net income $ Weighted average shares – Basic Effect of dilutive stock options Adjusted weighted average shares and assumed conversions - Diluted Basic earnings per common share $ Diluted earnings per common share $ The following table presents the potentially dilutive outstanding stock options excluded from the computation of diluted earnings per share for each period because they would be anti-dilutive: Three Months Ended September 30, Nine Months Ended September 30, Anti-dilutive options Exercise price range $
